Citation Nr: 0820817	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-19 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 70 
percent for PTSD. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, in which service connection was 
granted for PTSD, with a 30 percent evaluation effective from 
March 2005.  The RO subsequently increased this evaluation to 
50 percent, effective from March 2005, in a March 2007 rating 
decision.  As the 50 percent evaluation represents less than 
the maximum available under applicable diagnostic criteria, 
the veteran's claim for an increased evaluation remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The veteran appeared at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in August 2007.

The veteran submitted a claim for a total rating based on 
individual unemployability due to service connected 
disabilities in September 2006.  It does not appear that this 
claim has been considered by the RO, and it is referred to 
them for appropriate development and adjudication. 

The issues on appeal derive from an appeal of a single claim.  
Given the actions of the Board in this decision, the Board 
finds that it is appropriate to consider the evaluation of 
the veteran's PTSD as two separate issues, as noted on the 
first page of this decision.  The issue of entitlement to an 
initial evaluation in excess of 70 percent for PTSD will be 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDING OF FACT

There is sufficient evidence of record to establish that the 
veteran's service-connected PTSD is productive of 
occupational and social impairment, with deficiencies in most 
areas including work and relationships. 


CONCLUSION OF LAW

The criteria for an initial 70 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
See also 38 C.F.R. § 3.159.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  

The Board has considered this legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken below, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in 
which a claim for a higher initial evaluation stems from an 
initial grant of service connection for the disability at 
issue, as here, multiple ("staged") ratings may be assigned 
for different periods of time during the pendency of the 
appeal.  See generally Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
disability evaluation encompasses PTSD manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for 
PTSD which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

In the present case, the Board is satisfied that the criteria 
for an initial 70 percent evaluation for PTSD have been met, 
for several reasons.

First, the veteran has been treated for PTSD at a VA facility 
on multiple occasions, and a series of VA treatment records 
dated from October 2004 through December 2006 contain 
notations of "severe" PTSD.  These notations have been 
consistent, with no indication of any sustained periods of 
improvement that might warrant a "staged" rating.

Second, the veteran underwent VA psychiatric examinations for 
PTSD in June 2005 and August 2006, with Global Assessment of 
Functioning (GAF) scores of, respectively, 50 and 45.  Under 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition (DSM-
IV), GAF scores in the range of 41 to 50 represent serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  These scores are, 
at a minimum, indicative of a level of social and 
occupational functioning not adequately contemplated by the 
currently assigned 50 percent evaluation.

Finally, additional comments from the veteran's VA examiners 
further underscore the extent of his occupational impairment.  
The examiner from June 2005 found that, while the veteran 
"had the ability to communicate with others," 
occupationally he was "not able to perform" because his 
PTSD had intensified; this had prevented him from being able 
to function occupationally "due to these symptoms."  The 
disability overall was characterized as moderate to severe.  
The examiner from August 2006 characterized the veteran's 
PTSD as severe, noted impairment in social and occupational 
functioning, and opined that the PTSD symptoms appeared to 
exist to a severe degree apart from any contribution from 
alcohol.

For all of the above reasons, the Board finds evidence of 
occupational and social impairment, with severe occupational 
deficiencies and difficulty in adapting to stressful 
circumstances including work or a worklike setting.  As this 
symptomatology is contemplated by the criteria for a 70 
percent evaluation under Diagnostic Code 9411, the Board 
finds that an initial 70 percent evaluation is in fact 
warranted for the entire pendency of this appeal.  To this 
extent, the appeal is granted.

The remaining question for the Board is whether an even 
higher evaluation, of 100 percent, is warranted.  For reasons 
described below, however, additional evidentiary development 
is required on remand before this question can be resolved by 
the Board.


ORDER

An initial 70 percent evaluation for PTSD is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.


REMAND

The veteran's claims file, as currently constituted, includes 
VA outpatient records from the Tuscaloosa, Alabama VA Medical 
Center (VAMC) dated through December 2006.  During his August 
2007 Travel Board hearing, however, he mentioned recent VA 
treatment, including an examination from March 2007.  He also 
referenced a VA psychiatric appointment scheduled during the 
month after the hearing.  VA is required to obtain records 
corresponding to such treatment.  38 C.F.R. § 3.159(c)(2); 
see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  All records of medical and mental 
health treatment from the Tuscaloosa VAMC 
dated since December 2006 should be 
requested.  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  After completion of the above 
development, the veteran's claim of 
entitlement to an initial evaluation in 
excess of 70 percent for PTSD should be 
readjudicated.  If the determination 
remains less than fully favorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


